DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment filed 11/24/2021 has been entered.  Claims 1-12 remain pending in the present application.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Michelbach DE 102004053863 (hereinafter Michelbach) in view of Powell US 6138327 (hereinafter Powell).
Re. Cl. 1, Michelbach discloses: Device (12, Fig. 2a) for securing an element on a pipe (see Fig. 1-2a, the device 12 is capable of securing an element on a pipe due to the flexibility of 12), the device comprising: a compensating member (13, Fig. 1) made of an elastic material (plastic, Paragraph 00018 and 00059); two clamping buckles (16a and 16b, Fig. 1) each designed to receive a free end of the strap (see Fig. 1, strap 20).
Re. Cls. 1-4 and 6, Michelbach does not disclose the compensating member being extensible when the device is tensioned around the pipe with a strap, and progressively shrinkable over time to keep the device and the strap in tension when the pipe shrinks; two strands made of a material less elastic than the compensating member, each extending between a first end integral with the compensating member (10, Fig. 1) which includes a compensating member (18, Fig. 1) which is extensible when the device is tensioned around the pipe with a strap (Col. 4, Lines 5-8; the device would is capable of being extended or stretched when tensioned around a pipe or other device), and progressively shrinkable over time to keep the device and the strap in tension when the pipe shrinks (Col. 4, Lines 5-8, the silicone material would enable progressive shrinking due to its elastic material properties); and - two strands (12 and 14, Fig. 1) made of a material less elastic than the compensating member (nylon, Col. 4, Lines 4-7), each extending between a first end (ends with 28 and 38, Fig. 1-2) integral with the compensating member (see Fig. 1-2) and a second end (end with 22 and free end of 14, Fig. 1-2) integral with one of the clamping portions (see Fig. 1-2, clamping portion 22 and free end of 14 which engages with 22); the compensating member is overmolded on the first ends of the strands (see Fig. 1-2; Col. 1, Line 58-Col. 2, Line 7); the strands have recesses receiving material from the compensating member during overmolding (see Fig. see 28 and 38, Fig. 1-2); each of the clamping buckles and an associated one of the two strands form a single piece (see Fig. 1-2, 22 is integral with 12 and the free end of 14 is integral with 14); in a longitudinal direction of the device at rest, each of the two (see Fig. 1-2, once assembled the length of 18 is longer than the lengths of 12 and 14 extending outwardly from 18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the one piece flexible construction of Michelbach with the three part flexible construction of Powell since Powell states that such a modification provides a stretchable configuration which permits ease of strapping and holding objects together (Abstract, Lines 11-13).
Re. Cls. 5 and 7, the combination of Michelbach in view of Powell would disclose the device solely comprises the compensating member, the two clamping buckles designed to receive the strap, and the two strands (see Fig. 1 of Michelbach and Fig. 1 of Powell, by replacing the portion 13 of Michelbach with the three parts (18, 12 and 14) of Powell would result in the device being solely comprised of the claimed structures); and A securing system comprising at least: a device according to claim 1 (see rejection of claim 1 above) and a strap (20, Fig. 1 of Michelbach) designed to cooperate with the device for securing an element to a pipe (see Fig. 1-2a, the strap is designed to cooperate with the device for securing various items and therefore is capable of securing an element to a pipe such as two pipe together).
Re. Cl. 8, the combination of Michelbach in view of Powell discloses a securing system according to claim 7 (see rejection of claim 7 above), a device (see device from claim 1 above) wherein the strap is part of one strap roll (see 20, Fig. 1 in Michelbach; due to the flexible nature of 20 as illustrated, the strap can be rolled or coiled up) but does not disclose a set of devices.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed Regis Paper Co. v. Bemis Co., 193 USPQ 8. Please note that in the instant application, Applicant has not disclosed any criticality for the claimed limitations.
Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Michelbach in view of Powell as applied to claims 1-8 above, and further in view of Brown US 3086369 (hereinafter Brown).
Re. Cls. 9 and 11, the combination of Michelbach in view Powell discloses an installation comprising at least one securing system according to claim 7 and 8 (see rejections of claims 7 and 8 above) but does not disclose at least one element designed to be secure to a pipe by implementing the system, at least one piece fastened to the element, and the pipe supporting the system, the element and the pipe.  Brown discloses an installation (Fig. 1) which includes at least one securing system (5, Fig. 1); at least one element (2, Fig. 1) designed to be secure to a pipe (4, Fig. 1) by implementing the system (see Fig. 1), at least one piece (1, Fig. 1) fastened to the element (see Fig. 1), and the pipe supporting the system, the element and the piece (see Fig. 1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the system of Michelbach in view of Powell in the pipe assembly of Brown since Brown states that it is desirable to secure a plurality of pipes in parallel using a band to permit relative axial movement of the pipes to (Col. 1, Lines 57-65).
Allowable Subject Matter
Claims 10 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 11/24/2021 have been fully considered but they are not persuasive. 
Re. Applicant’s argument that Michelbach teaches a base body made of non-elastic material, the Examiner disagrees.  Michelbach does not specifically exclude elastic materials but in fact refers to plastic materials being used (see Paragraph 0032).  Plastic materials inherently have an elastic range of deformation so long as the force does not reach the material’s yield strength.  Furthermore, as can be seen in Fig. 2a, the band (12) is elastic since it can be bent or curved to compensate for round members 11a.  Applicant cites paragraph 0032 in their remarks to support their position that the base body is non-elastic but the translation cited by the Applicant does not say the term “non-elastic.” The translation cited by the Applicant specifically states that the material is “a flexible, in particular hard-elastic plastic.” It is the Examiner’s position that a hard-elastic plastic does not fall under the category of non-elastic material as argued, but is merely a special type of elastic plastic.  In other words, just because something is hard-elastic plastic, does not negate that it is an “elastic” material as claimed.  Applicant’s argument has been considered but is not persuasive.
Re. Applicant’s argument that in the German language, the term “hartelastischer Knuststoff” refers to a material on the hard-elastic or energy-elastic range where molecules are restricted from free movement, the Examiner does not particularly disagree with Applicant’s contention.  However, as discussed above, just because something is hard-elastic or not as elastic as other materials, does not mean that it is not elastic at all as the Applicant contends.  It is the Examiner’s position that the Applicant is conflating the terms “non-elastic” with “hard-elastic” which is not supported by objective evidence.  Therefore, Applicant’s argument has been considered but is not persuasive.
Re. Applicant’s argument that Michelbach teaches that the band (12) is dimensionally stable in paragraph 0059 and that it is anything but elastic, the Examiner is aware that paragraph 0059 discusses this particular instance.  However, as can be seen in paragraph 0059, Michelbach is referring to specific examples which are not relied upon for the purpose of rejection. Paragraph 0059 refers to the embodiments shown in Fig. 3 and 4, none of which are currently relied upon for the purpose of rejection.  Therefore, the disclosure referring to dimensional stability in reference to Fig. 3-4 are not relevant since they refer to a completely different embodiment which has a materially different function and characteristics.  Applicant’s argument has been considered but is not persuasive.
Re. Applicant’s argument that Applicant’s declaration supports their position non-obviousness since it the Applicant’s opinion that Michelbach did not use the word “hartelastic” according to its precise meaning, but used it inaccurately to describe a rigid material having a certain deformability or plasticity, the Examiner disagrees. Applicant 
Re. Applicant’s contention that a skilled artisan in possession if Michelbach and Powell would not be motivated to modify the band of Michelbach, the Examiner disagrees.  Even if Applicant’s arguments to Michelbach only disclosing a material which is not elastic, which the Examiner does not concede at this juncture, it is the Examiner’s position that the proposed combination of Michelbach in view of Powell would still be valid.  Nowhere in Michelbach is it stated that the material has to be rigid, non-elastic or non-stretchable as it appears as though the Applicant contends.  Michelbach merely discloses examples of materials which they have found useful in their device (e.g. plastics, hard-elastic plastics, in Paragraph 0017-0018, 0032).  In other words, Michelbach provides limited examples of what materials they have found useful but does not exclude any materials that cannot be used or are undesirable to be used.  Applicant appears to assume, without evidentiary support, that only the example materials cited by Michelbach can be considered obvious based on Michelbach’s disclosure.  However, it is the Examiner’s position that so long as the proposed (see Abstract, Lines 11-13 of Powell).  Therefore, Applicant’s argument has been considered but is not persuasive since Michelbach does not preclude the proposed combination relied upon by the Examiner.   
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kraus US 4235404 discloses a stretchable pipe support which can be tensioned and conversely relaxed due to various conditions.  Holub US 5040751 and Luo US 2011/0233377 disclose known securing devices usable with pipes which experience thermal expansion/contraction.  Furthermore, Shilale US 2010/0223763 discloses a cable strap which is also made out of polyurethane and is presented for Applicant’s consideration.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171. The examiner can normally be reached Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632